 

Exhibit 10.1

The Hanover Insurance Group, Inc.

2017-2018 Compensation of Non-Employee Directors

— For the annual service period beginning on May 16, 2017, the date of the 2017
Annual Meeting of Shareholders—

 

 

 

 

Standard Fees

  

Description

Annual Director Retainer

  

 

- Stock Component

  

- $125,000 valuation

 

  

- Granted on May 16, 2017. Issued pursuant to Company’s 2014 Long-Term Incentive
Plan (the “2014 Plan”)

- Cash Component

  

- $90,000

 

  

- Payable on or after May 16, 2017

 

 

 

 

Committee Chairperson Annual Retainer (payable in addition to Committee Annual
Retainer)

  

- $21,000 for the chairperson of the Nominating and Corporate Governance
Committee, payable on or after May 16, 2017

 

  

- $21,000 for the chairperson of the Compensation Committee, payable on or after
May 16, 2017

 

  

- $36,000 for the chairperson of the Audit Committee, payable on or after May
16, 2017

 

 

Chairman of the Board Retainer

  

- $125,000

- Payable on or after May 16, 2017

 

Committee Annual Retainer

  

- $10,000 for each member of the Nominating and Corporate Governance Committee,
payable on or after May 16, 2017

 

  

- $10,000 for each member of the Compensation Committee, payable on or after May
16, 2017

 

  

- $15,000 for each member of the Audit Committee, payable on or after May 16,
2017

 

 

Deferred Compensation Plan

  

- Directors may defer receipt of their cash and stock compensation (including
any cash compensation that is converted to into stock under the Conversion
Program). Deferred cash amounts are accrued in a memorandum account that is
credited with interest derived from the so-called General Agreement on Tariffs
and Trade (GATT) Rate (2.86% in 2017). All deferrals are pursuant to The Hanover
Insurance Group, Inc. Non-Employee Director Deferral Plan.

 

Conversion Program

  

- At the election of each director, cash retainers may be converted into Common
Stock of the Company with such stock issued pursuant to the 2014 Plan

 

 

Reimbursable Expenses

  

- Travel and related expenses incurred in connection with service on the Board
of Directors and its Committees.  

 

Matching Charitable Contributions

  

- Company will provide matching contributions to qualified charitable
organizations up to $5,000 per director per year

 

 